Citation Nr: 0416231	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-20 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to restoration of service connection for 
status post carcinoma of the right tonsil, with impaired 
speech.

4.  Entitlement to restoration of service connection for 
sarcoidosis.

5.  Entitlement to restoration of service connection for 
decreased saliva function.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from rating decisions by the Department 
of Veterans Affairs (VA) Hartford, Connecticut, Regional 
Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The fact pattern in this case necessitates additional 
development before the Board can proceed with the certified 
issues, as is explained herein.

The certified issues are entitlement to service connection 
for bilateral hearing loss and tinnitus.  The essential 
contention is that these disorders are secondary to 
chemotherapy for the veteran's cancer.  Evidence has been 
submitted in support of that theory.  

At the time that theory was initially advanced, service 
connection was in effect for residuals of cancer of the right 
tonsil, sarcoidosis, and decreased saliva function.  While 
the case was undergoing development, it was proposed that 
service connection for those disorders be severed.  This 
severance was subsequently accomplished.  The veteran has 
disagreed with that action, but further development on the 
restoration issues has not been undertaken (based on the 
record before the Board) as the claims file was sent to the 
Board for a hearing on the certified issues.

In view of guidance offered, it has been held that the 
appellant process is initiated with a filing of a notice of 
disagreement.  See Manlicon v. West, 12 Vet. App. 238 (1999).  
At this juncture, a statement of the case on the 
severance/restoration issues is in order.  As it is concluded 
that the restoration issues are intertwined with the 
certified issues, consideration of the certified issues must 
be deferred.  To consider those issues now could prejudice 
the veteran if the severances are not upheld.

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should issue a statement of the 
case to the veteran and his 
representative that encompasses the 3 
severance/restoration issues that have 
been raised.  This document should 
contain appropriate notice for decision, 
reasons and bases, and provide 
appropriate legal criteria.  The veteran 
and his representative should also be 
instructed to thereafter file a 
substantive appeal to give the Board 
jurisdiction of the appeal of the 
severance/restoration issues.  The 
veteran and his representative are herein 
instructed that failure to submit a 
timely substantive appeal will preclude 
the Board from having any further 
jurisdiction of those issues.  The appeal 
on the certified issues would then return 
to the Board.

Thereafter, in accordance with applicable procedures, the 
case should be returned to the Board for further appellate 
consideration of all issues over which it has jurisdiction.  
No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the outcome of these 
issues based on the action take herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




